department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend b school district c bank d organization x scholarship name y high school z city state f number g number h number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program called x to enhance access to higher education specifically you will provide scholarships to graduating seniors of y located in z seeking to pursue a college education your scholarships will be awarded to needy and deserving letter catalog number 58263t seniors who might otherwise lack the necessary funds to further their education recipients may attend any accredited two-year or four-year c college or university all recipients must be enrolled full-time each semester and working toward an undergraduate degree this scholarship is for one year only and is non-renewable the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you will annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 for scholarship awards and estimate that between f and g scholarships will be awarded annually the estimated size of the senior class at y is h students you will publicize the scholarships through the guidance counselors at y and will maintain such information and documentation relating to your program as required by the code applicants must have a minimum cumulative grade-point-average gpa of on a scale demonstrate financial need and traits of high personal character and leadership the members of the scholarship advisory committee review the scholarship applications and rank the applicants based on gpa and demonstrated traits of high personal character and leadership all scholarships are awarded on an objective and non- discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the following individuals are not eligible for scholarships e e e e any interested person which term includes for the purposes of this document any donor trustee selection committee member advisory board member and your staff members and those otherwise deemed to be disqualified persons under the code the spouses and ancestors of interested persons the children grandchildren and great-grandchildren of interested persons the spouse of any child grandchild or great-grandchild of an interested person current employees of c or d and their spouses ancestors children grandchildren great grandchildren and the spouses of such children grandchildren and great-grandchildren your advisory committee will be comprised of members of b the committee will consider the respective ability educational goals financial need and career ambitions of each applicant the scholarship advisory committee reviews the applicants and makes a recommendation of equal amounts for each recipient to you each year you will advise the scholarship advisory committee of the amount of funds available to be awarded as scholarships in addition to the application your scholarship advisory committee will review the following information submitted by the applicant letter catalog number 58263t e e e e e official transcript letter of recommendation from teacher professor one-page signed personal statement explaining why the scholarship is important to the applicant include college and career plans if known list of your academic honors leadership skills and community service signed copy of parent’s federal_income_tax return and w-2’s for the most recent year b pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient b provides a letter to each university college specifying that acceptance of the funds constitutes their agreement to refund any unused portion of the scholarship and notify your trustees if a scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the recipient in the event of serious malfeasance breach of traditional conduct failure to provide requested materials or conduct involving moral turpitude a scholarship may be terminated at any time within the discretion of your awards advisory committee and concurrence of your trustee whose decisions shall be final and binding basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
